ORDER
Watson, Judge:
Upon consideration of the Joint Motion of Plaintiffs and Defendant United States (United States International Trade Commission) to Vacate the July 12,1991, Judgment of this Court and to Dismiss the Complaint in this civil action, it is hereby
Ordered, adjudged and decreed that:
1. The Judgment of this Court in American Grape Growers Alliance for Fair Trade, et al. v. United States, et al., Court No. 84-4-00575, embodied in the Memorandum Opinion, Order and Judgment set out in Slip Op. 91-56 (July 11, 1991), remanding the negative preliminary injury determinations of the U.S. International Trade Commission in Certain Table Wine from France and Italy, USITC Investigations Nos. 701-TA-210, 211 and 731-TA-167, 168 (Preliminary), 49 Fed. Reg. 10587 (1984), is hereby Vacated.
2. This order does not affect the vacatur of this Court’s Judgment of August 8,1985 (9 CIT 396, 615 F. Supp. 603) (1985)) or the instruction in this Court’s July 12,1991, Memorandum Opinion and Order directing the Commission to vacate its December 3,1985, affirmative preliminary injury determinations (50 Fed. Reg. 50853 (December 12,1985)), issued pursuant to that now-vacated August 8,1985, judgment.
3. The complaint in this civil action is dismissed with prejudice.
4. Each party shall bear its own costs in connection with all aspects of these cases.